77 F.3d 486
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Favis Clay MARTIN, Appellant,v.UNITED STATES of America, Appellee.
No. 95-3009.
United States Court of Appeals, Eighth Circuit.
Submitted:  February 15, 1996.Filed:  February 22, 1996.

Before BOWMAN, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Favis Clay Martin appeals the district court's1 order denying his second 28 U.S.C. § 2255 motion.   Martin was convicted in 1981, and his conviction and sentence were affirmed on direct appeal.  Martin v. United States, 691 F.2d 1235, cert. denied, 459 U.S. 1211 (1983).   Martin later filed a section 2255 motion;  the district court2 denied relief, and this court affirmed.   Martin v. United States, No. 93-2054, 1993 WL 265072 (8th Cir.)  (unpublished per curiam), cert. denied, 114 S. Ct. 566 (1993).


2
We have reviewed the record, and agree with the district court that Martin's current motion is successive, because both grounds for relief were rejected in his earlier motion.   We also agree that Martin has not shown his abuse of the writ should be excused.   See 28 U.S.C. § 2244(a);  McCleskey v. Zant, 499 U.S. 467, 493-94 (1991).


3
Accordingly, the judgment is affirmed.



1
 The Honorable Donald J. Stohr, United States District Judge for the Eastern District of Missouri, adopting the report and recommendation of the Honorable Lawrence O. Davis, United States Magistrate Judge for the Eastern District of Missouri


2
 The Honorable Clyde S. Cahill, United States District Judge for the Eastern District of Missouri